Exhibit 10.4

HOME FEDERAL BANK

CHANGE-IN-CONTROL AGREEMENT

This Change-in-Control Agreement (the “Agreement”) is entered into as of this
2nd day of July, 2007, by and between Home Federal Bank, a federally chartered
savings bank and __________ (the “Employee”).  As used herein, the term “Bank”
shall mean Home Federal Bank or, if the context requires, its successor.

WHEREAS, the Employee is currently serving as a __________________ of the Bank,
holding the title of _________________; and

WHEREAS, the Bank is a wholly-owned subsidiary of HF Financial Corp., (the
Holding Company”), and the Holding Company offers its common stock for sale to
the public and is subject to supervision by the Securities and Exchange
Commission (“SEC”); and

WHEREAS, both the Bank and the Holding Company are subject to supervision by the
Office of Thrift Supervision (the “OTS”); and

WHEREAS, the Board of Directors of the Bank recognizes that, as is the case with
publicly held corporations generally, the possibility of a Change-in-Control of
the Holding Company may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of the Bank, the
Holding Company and its stockholders; and

WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee to his assigned duties
without distraction in the face of potentially disruptive circumstances arising
from the possibility of a Change-in-Control of the Holding Company, although no
such change is now known of; and

WHEREAS, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 1 hereof.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein contained, it is agreed as
follows:

1.             Term of Agreement.  This Agreement will commence on the date
hereof and shall continue  while the Employee is employed with the Bank;
provided, however, that if the Employee gives Notice of Non-extension of
Employee’s Employment Agreement, this Agreement shall terminate when the
Employment Agreement terminates.

2.             Change-in-Control.  No benefits shall be payable hereunder unless
there shall have been a Change-in-Control, as set forth below, and the
Employee’s employment is terminated as described in this Agreement.  For
purposes of this Agreement, a “Change-in-Control” shall mean:

(a)           a Change-in-Control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Holding Company is then subject to such reporting
requirement; or

(b)           the public announcement (which, for purposes of this definition,
shall include, without limitation, a report filed pursuant to Section 13(d) of
the Exchange Act) by the Holding Company or any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) that such person has become the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Holding Company (i)
representing 20% or more, but not more than 50%, of the combined voting power of
the Holding Company’s then outstanding securities unless the transaction


--------------------------------------------------------------------------------


resulting in such ownership has been approved in advance by the Continuing
Directors (as hereinafter defined); or (ii) representing more than 50% of the
combined voting power of the Holding Company’s then outstanding securities
(regardless of any approval by the Continuing Directors); provided, however,
that notwithstanding the foregoing, no Change-in-Control shall be deemed to have
occurred for purposes of this Agreement by reason of the ownership of 20% or
more of the total voting capital stock of the Holding Company then issued and
outstanding by the Holding Company, any subsidiary of the Holding Company or any
employee benefit plan of the Holding Company or of any subsidiary of the Holding
Company or any entity holding shares of the Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan (any such person or
entity described in this clause is referred to herein as a “Company Entity”); or

(c)           any acquisition of control as defined in 12 Code of Federal
Regulations Section 574.4, or any successor regulation, of the Holding Company
which would require the filing of an application for acquisition of control or
notice of Change-in-Control in a manner which is set forth in 12 CFR Section
574.3, or any successor regulation; or

(d)           the Continuing Directors (as hereinafter defined), cease to
constitute a majority of the Holding Company’s Board of Directors; or

(e)           the shareholders of the Holding Company approve (i) any
consolidation or merger of the Holding Company in which the Holding Company is
not the continuing or surviving Holding Company or pursuant to which shares of
Holding Company stock would be converted into cash, securities or other
property, other than a merger of the Holding Company in which shareholders
immediately prior to the merger have the same proportionate ownership of stock
of the surviving Holding Company immediately after the merger; (ii) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Holding Company;
or (iii) any plan of liquidation or dissolution of the Holding Company.

For purposes of this definition, “Continuing Director” shall mean any person who
is a member of the Board of Directors of the Holding Company, while such person
is a member of the Board of Directors, who is not an Acquiring Person (as
defined below) or an Affiliate or Associate (as defined below) of an Acquiring
Person, or a representative of an Acquiring Person or of any such Affiliate or
Associate, and who (i) was a member of the Board of Directors on the date of
this Agreement as first written above; or (ii) subsequently becomes a member of
the Board of Directors, if such person’s initial nomination for election or
initial election to the Board of Directors is recommended or approved by a
majority of the Continuing Directors.  For purposes of this definition,
“Acquiring Person” shall mean any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) who or which, together with all Affiliates
and Associates of such person, is the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) directly or indirectly, of securities
of the Holding Company representing 20% or more of the combined voting power of
the Holding Company’s then outstanding securities, but shall not include the
Investors or any Holding Company Entity; and “Affiliate” and “Associate” shall
have their respective meanings ascribed to such terms in Rule 12b-2 promulgated
under the Exchange Act.

3.             Termination Following a Change-in-Control.  If a
Change-in-Control shall have occurred, Employee shall be entitled to the
benefits provided in Section 4(a) hereof upon any termination of Employee’s
employment during the term of this Agreement unless such termination is:  (i)
because of Employee’s death; (ii) by the Bank for Cause (as defined below); or
(iii) by Employee other than for Good Reason (as defined below):

(a)           Cause.  Termination by the Bank of Employee’s employment for
“Cause” shall mean termination upon (i) material violation of a law or
regulation which:  (a) governs the Employee’s conduct as an officer of the Bank;
or (b) in the reasonable opinion of the Bank affects the Employee’s fitness  to
serve in his position; (ii)  substantial neglect of the Employee’s duties; (iii)
action or inaction, which materially and adversely impacts the Bank’s safety,
soundness, security, assets, customers or employees; (iv) dishonesty of a
material nature; (v) failure to comply with Bank material rules, regulations or
policies; (vi) engaging in personal conduct which, when considering the
Employee’s position with the Bank, would materially detract from its business
reputation in the community served; (vii) material breach of any material
covenant or condition of this Agreement; and (viii) willful and material
misconduct.

Termination for Cause shall be preceded by a fair and complete investigation,
including an opportunity for Employee to provide information that the Employee
deems relevant.


--------------------------------------------------------------------------------


(b)           Good Reason.  Employee’s termination of employment for “Good
Reason” shall mean termination by the Employee upon the occurrence, without his
express written consent, within 24 months following a Change-in-Control of any
one or more of the following:

(i)            the assignment to the Employee of any duties inconsistent in any
respect with Employee’s position (including status, offices, titles, and
reporting requirements), authorities, duties, or other responsibilities as in
effect immediately prior to the Change-in-Control or any other action of the
Bank which results in a diminishment in such position, authority, duties, or
responsibilities, other than an insubstantial and inadvertent action which is
remedied by the Bank promptly after receipt of notice thereof given by Employee;

(ii)           a reduction by the Bank in Employee’s base salary as in effect on
the date hereof or as the same shall be increased from time-to-time;

(iii)          the failure by the Bank to (a) continue in effect any material
compensation or benefit plan, program, policy or practice in which Employee was
participating at the time of the Change-in-Control, or (b) provide the Employee
with compensation and benefits at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each employee benefit plan,
program, policy and practice as in effect immediately prior to the
Change-in-Control (or as in effect following the Change-in-Control, if greater);

(iv)          the failure of the Bank to obtain a satisfactory agreement from
any successor to the Bank to assume and agree to perform this Agreement, as
contemplated in Section 7 hereof; and

(v)           any purported termination by the Bank of the Employee’s employment
that is not effected pursuant to a Notice of Termination (as defined below);

The Bank’s right to terminate Employee’s employment pursuant to this Subsection
shall not be affected by the Employee’s incapacity due to physical or mental
illness.  The Employee’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any circumstance constituting Good Reason
hereunder.  Employee’s termination of employment for Good Reason as defined in
this Subsection 3(b) shall constitute termination for Good Reason for all
purposes of this Agreement, notwithstanding that the Employee may also thereby
be deemed to have “retired” under any applicable retirement programs of the
Bank.

(c)           Notice of Termination.  Any purported termination of the
Employee’s employment by the Bank or by the Employee (other than by reason of
the Employee’s death) within 24 months following the month in which a
Change-in-Control occurs, shall be communicated by Notice of Termination to the
other party hereto in accordance with Section 8 hereof.  No purported
termination of the Employee’s employment by the Bank shall be effective if it is
not pursuant to a Notice of Termination.  Failure by the Employee to provide
Notice of Termination shall not limit any of the Employee’s rights under this
Agreement except to the extent the Bank can demonstrate that it suffered actual
damages by reason of such failure.  For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and the Date of Termination
(as defined below) and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

(d)           Date of Termination.  “Date of Termination” shall mean the date
specified in the Notice of Termination (except in the case of the Employee’s
death, in which case Date of Termination shall be the date of death); provided,
however, that if the Employee’s employment is terminated by the Bank, the date
specified in the Notice of Termination shall be at least 30 days from the date
the Notice of Termination is given to the Employee and if the Employee
terminates his employment for Good Reason, the date specified in the Notice of
Termination shall not be more than 60 days from the date the Notice of
Termination is given to the Bank.

4.             Compensation Upon Termination.  Following a Change-in-Control and
upon termination of employment during the term of this Agreement, the Employee
shall be entitled to the following benefits:


--------------------------------------------------------------------------------


(a)           If employment by the Bank is terminated (A) by the Bank for any
reason other than Cause, or (B) by the Employee for Good Reason, the Employee
shall be entitled to the benefits, to be funded from the general assets of the
Bank, provided below:

(i)            the Bank shall pay the Employee his full annual base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given;

(ii)           the Bank shall pay the Employee in accordance with the terms of
the Short-Term Incentive Plan, any incentive payment Employee has a right to
receive on the last day of the fiscal year prior to Employee’s Date of
Termination.

(iii)          the Bank shall pay as severance pay to the Employee, on the
thirtieth day following the Date of Termination, a lump sum severance payment
equal to _____ times the sum of (A) the Employee’s annual base salary in effect
at the time Notice of Termination is given or immediately prior to the date of
the Change-in-Control, whichever is greater, and (B) the amount determined as
follows: (1)  the amount that the Employee had accrued during the plan year
under the Short-Term Incentive Plan as of the first of the month following the
month in which the Change-in-Control occurred, annualized by dividing the amount
accrued by the number of months from the start of the plan year to the first of
the month following the month in which the Change-in-Control occurred multiplied
by twelve; plus, (2)  the amount of each of the Short-Term Incentive Awards, if
any, awarded to the Employee in the three years immediately prior to the
Change-in-Control divided by four; provided, however, that payments under this
subparagraph will be conditioned upon compliance with paragraph 6 of Employee’s
Employment Agreement — Agreement Not to Compete — and payments made under this
subparagraph must be returned to the Bank if the Employee violates the
non-compete provisions contained in that non-compete paragraph;

(iv)          the Bank shall pay the Employee the amount that has accrued to the
Employee under the Long-Term Incentive Plan as of the first day of the month
prior to the Date of Termination;

(v)           (A)  for a 36-month period after the Date of Termination, the Bank
will arrange to provide the Employee with health and dental insurance
substantially similar in design and cost to the Employee as the health and
dental coverage available to the Employee immediately prior to the Notice of
Termination; but all health and dental benefits receivable by the Employee
pursuant to this Subsection (v)(A) shall be discontinued if the Employee obtains
full-time employment providing comparable health and dental benefits to Employee
provided in accordance with this Subsection (v)(A) during the 36-month period
following the Date of Termination; and

(B) for an 18-month period after the Date of Termination, the Bank will arrange
to provide the Employee with life, disability and other welfare benefits
(“Welfare Benefits”) substantially similar in design and cost to the Employee
immediately prior to the Notice of Termination; but all such Welfare Benefits
receivable by the Employee pursuant to this Subsection (v)(B) shall be
discontinued if the Employee obtains full-time employment providing comparable
Welfare Benefits to Employee provided in accordance with this Subsection (v)(B)
during the 18-month period following the Date of Termination.

(vi)          payment in accordance with the HF Financial Corp. Excess Plan for
Executives;

(vii)        the Bank shall pay for individual out-placement counseling services
for the Employee in an amount that shall not exceed $10,000 for a period of time
not extending beyond the end of the second calendar year following the calendar
year of the Employee’s Date of Termination;

(viii)      a lump sum payment equal to 18 months of membership dues to the
country club(s) that the Employee is a member of upon his Date of Termination;

(ix)         financial planning and tax preparation expenses, not to exceed
$5,000 from the Date of Termination payable for 18 months following the Date of
Termination;

(x)           a lump sum payment equal to the value of any other fringe benefits
or perquisites provided to the Employee immediately prior to his Date of
Termination; and


--------------------------------------------------------------------------------


(xi)           in accordance with the HF Financial Corp. 1991 and 2002 Stock
Option and Incentive Plan, the vesting of awards and lapsing of restrictions as
set forth in the HF Financial Corp. 1991 and 2002 Stock Option and Incentive
Plan.

The payments provided for in Section 4(a) (i), (ii), (iii), (iv), (viii) and (x)
above shall be made on the 30th day following the Date of Termination; provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Bank shall pay to the Employee on such day an estimate as
determined in good faith by the Bank of the minimum amount of such payments and
shall pay the remainder of such payments (together with interest from the date
of such estimated payment at the rate provided in Section 1274(b)(2)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”)) on the 45th day after
the Date of Termination.  Notwithstanding the above, if the Bank determines that
any of the payments in Section 4(a) are subject to 409A(a)(2)(B)(i) of the Code
(or a successor provision), then any such payments shall be delayed until the
first day following the sixth month anniversary of the Employee’s Date of
Termination.

In the event that the amount of the estimated payment exceeds the amount
subsequently determined to have been due, such excess shall constitute a loan by
the Bank to the Employee payable no later than 30 days after demand by the Bank
(together with interest from the date of such estimated payment at the rate
provided in Section 1274(b)(2)(B) of the Code).

(b)           The Bank shall also pay to the Employee any reasonable legal fees
and reasonable expenses incurred by the Employee (i) as a result of successful
litigation against the Bank for nonpayment of any benefit hereunder, or (ii) in
connection with any dispute with any Federal, state, or local governmental
agency with respect to benefits claimed under this Agreement.  If the Employee
utilizes arbitration to resolve any such dispute, the Bank will pay any
reasonable legal fees and reasonable expenses incurred by the Employee in
connection therewith.

(c)           The Employee shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment provided for in this Section 4 be reduced by
any compensation earned by the Employee as the result of employment by another
employer after the Date of Termination, or otherwise, except as set forth in
Section 4a(iv) hereof.

5.             Certain Reduction of Payments by the Bank.  Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Bank to or for the benefit of the
Employee (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be nondeductible
(in whole or part) by the Bank for Federal income tax purposes because of
Section 280G of the Code, then the aggregate present value of amounts payable or
distributable to or for the benefit of the Employee pursuant to this Agreement
(such amounts payable or distributable pursuant to this Agreement are
hereinafter referred to as “Agreement Payments”) shall be reduced to the Reduced
Amount.  The “Reduced Amount” shall be an amount, not less than zero, expressed
in present value, which maximizes the aggregate present value of Agreement
Payments without causing any Payment to be nondeductible by the Bank because of
Section 280G of the Code.  For purposes of this Section 5, present value shall
be determined in accordance with Section 280G(d)(4) of the Code, or its
successor.

6.             No Exclusivity Rights.  Nothing in this Agreement shall prevent
or limit the Employee’s continuing or future participation in any benefit,
bonus, incentive, retirement or other plan or program provided by the Bank and
for which the Employee may qualify, nor, except as provided in Section 13, shall
anything herein limit or reduce such rights as the Employee may have under any
other agreement with, or plan, program, policy or practice of the Bank.  Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any agreement with, or plan, program, policy or practice of the Bank
(including, without limitation, the cash out of unused vacation days upon
termination of employment) shall be payable in accordance with such agreement,
plan, program, policy or practice, except as explicitly modified by this
Agreement.

7.             Successors.

(a)           The Bank will require any successor (whether direct or indirect,
by purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Bank or


--------------------------------------------------------------------------------


of any division or subsidiary thereof employing the Employee to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Bank would be required to perform if no such succession had taken
place.  Failure of the Bank to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Employee to compensation from the Bank in the same amount and
on the same terms as he would be entitled hereunder if his employment were
terminated for Good Reason following a Change-in-Control, except that for
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be deemed the Date of Termination and Notice of
Termination shall be deemed to have been given on such date.

(b)           This Agreement shall inure to the benefit of and be enforceable by
the Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If the Employee should
die while any amount would still be payable to his hereunder if he had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate or, if no estate, in
accordance with applicable law.

8.             Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, postage prepaid, addressed to the other party as follows:

If to the Bank, to:

Home Federal Bank

Attention: Corporate Secretary

225 South Main Avenue

Sioux Falls, SD  57104

If to Employee, to:

______________________

______________________

______________________

Either party to this Agreement may change its address for purposes of this
Section 8 by giving 15 days prior notice to the other party hereto.

9.             Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Employee and such officer as may be specifically
designated by the Board to sign on behalf of the Bank.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of South Dakota.

10.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

12.           Arbitration.  Any disputes under this Agreement will be resolved
by arbitration, in the state of South Dakota, by a mutually-agreeable neutral
arbitrator, pursuant to the rules of the American Arbitration Association.  The
decision of the arbitrator shall be final and binding on the parties.  All
information and documentation submitted by the parties or received from any
other source, together with all transcripts of the hearing(s) or other
proceedings, and the arbitrator’s findings, shall be treated by the arbitrator
and the parties as Confidential Information and the participants agree not to
disclose or turn over any such information or documentation to a third party
without the prior written consent of the parties, or pursuant to a lawful
subpoena or court order, or an order to obtain a injunctive relief;


--------------------------------------------------------------------------------


13.           Employment Agreement.  Reference is hereby made to that certain
Agreement, dated contemporaneously with this Agreement, by and between the Bank
and the Employee.  The termination of Employee’s Employment Agreement by the
Bank or its successor, as defined in Section 7 shall have no effect on the term
of this Agreement.  However, the termination of the Employment Agreement by the
Employee shall result in termination of this Agreement at the same time the
Employment Agreement terminates.  All terms and conditions of Employee’s
Employment Agreement, including the non-compete provisions in paragraph 6, shall
continue in force and effect (until termination of the Employment Agreement in
accordance with its terms), including following a Change-in-Control, except as
expressly modified by this Section, except that when Employee is terminated
following a Change-in-Control, the severance provisions in Employee’s Employment
Agreement shall not apply and payments to the Employee shall be governed by this
Agreement.  The mutual promises in this Agreement and in the Employment
Agreement shall serve as consideration for each agreement contemporaneously
executed.

14.           Effective Date.  This Agreement shall become effective as of the
date first set forth above.

15.           Employment.  This Agreement does not constitute a contract of
employment or impose on the Bank any obligation to retain the Employee as an
employee, to continue his current employment status, or to change any employment
policies of the Bank.

16.           Section 409A of the Code.  It is the intent of the parties that
this Agreement be construed to avoid the excise tax and penalties described in
Section 409A of the Code.  The parties acknowledge that the Agreement may
require amendment to comply with the requirements of Section 409A of the Code.

17.           Amendments.  No amendments or additions to this Agreement shall be
binding unless stipulated in writing and signed by both parties, except as
herein otherwise provided.

18.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or unenforceability of the other provisions hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

HOME FEDERAL BANK

 

 

 

 

 

 

 

 



By:

Curtis L. Hage

 

Its:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------